       Case 2:16-cv-04376-JHS Document 158 Filed 01/12/21 Page 1 of 2
JOHANNA FRANCIS


January 11 th, 2020

The Honorable Joel H. Slomsky
Senior United States District Judge for the Eastern District of Pennsylvania
13614 U.S. Courthouse
Philadelphia, PA 19106

Re:    James M. Francis Plaintiffvs Johanna ML Francis Defendant
       United States District Court Eastern District of Pennsylvania
       Civil Action No: 2: 16-cv-04376-JHS

Dear Your Honor Judge Slomsky,

I am respectfully writing you to request additional time to formally respond to Mr. Karaplou's
Motion to be dismissed as my counsel in the above referenced matter.

I also object to Mr. Karaplou's Motion to Withdraw as he has presented it to the Court. IfMr.
Karapelou wishes to withdraw then I believe it would be appropriate for him to disgorge his fees
in this and other matters so that I am not further prejudiced by his conduct. If my request is
granted, I would also respectfully request a sufficient adjournment to identify and allow
incoming counsel to be fully up to speed on the proceedings conducted to date, particularly since
the trial is ongoing. Based upon the pandemic and the nature of this case and the monies I have
paid to date, I would be extraordinarily prejudiced if his motion is granted without this relief. I
otherwise object to the motion to be relieved and would ask this Court to direct Mr. Karaplou to
vigorously represent me in this matter, consistent with his professional obligations.

I am in the process of writing a formal response that I intend to file so that Your Honor is aware
of the circumstances that brought rise to Mr. Karaplou's Motion. I am also prepared to provide
emails between myself and Mr. Karapelou in camera to substantiate my statement of facts and
procedural history.

I would like to state for the record that at no point in time did I threaten Mr. Karapelou, nor
would 1. My request for him to disgorge himself of fees and statement that he needed to notify
his carrier is based upon his actions in a case in New York where the Judge disqualified him after
discovering he was conducting a trial without the right to be practicing in New York. As a
result, and due to many elTors by him, I have been extraordinarily prejudiced in that case.

The fact that he was unauthorized to conduct the trial nor qualified to represent me (after several
years of doing so) was only flushed out by the Judge after I was forced to openly object when
Mr. Karapelou attempted to rest my case without forewarning me of his intent to do so. Mr.
Karapelou did this the day after he was advised (by my counsel in another matter) that he needed
to make a proffer since he had placed little to no exhibits in evidence, and I was not being
allowed to testify. In that case, on the first day of trial, Mr. Karapelou allowed a binder of
exhibits to be submitted by the Plaintiff without review and without knowledge of their contents.
After my review, I realized that the Exhibits that he allowed to be admitted were deliberately
edited in order to mislead the court and I brought this and other issues to his attention.
               Case 2:16-cv-04376-JHS Document 158 Filed 01/12/21 Page 2 of 2
     JOHANNA FRANCIS



     As a result of my immediate and open objection to his actions, the Judge looked him up and
     disqualified him. After consulting with several attorneys, I asked Mr. Karaelpou to disgorge his
     fees (as I believe is his obligation) and informed him to notify his carrier. I did so not to be
     malicious or meanspirited but, because he has put me in an impossible position in the middle of a
     pandemic.

     After his conduct in the New York case, it has recently come to my attention that not only did he
     make various errors during the trial but, during the whole time he represented me. This includes,
     among other things failing to perfect an appeal. Please also note that, to date, I have not formally
     moved against Mr. Karapealu, nor do I honestly wish to. The last ten years of my life has been
     spent in litigation and all but, destroyed me and my small family. My participation in these
     proceedings is only based upon my being forced to defend the little that remains for my brother,
     son, and I. My request for him to disgorge, although unfortunate, I believe is proper and solely
     based upon his conduct and the precarious position I now find myself facing.

     I am prepared and plan to appear tomorrow as ordered. However, I feel I am at a disadvantage
     since I have not had an opportunity to file a formal response for Your Honor' s review and
     consideration and therefore must respectfully ask this Court for an adjournment and whatever
     other relief the Court deems equitable, honorable, and just.

     Thank you for your time and attention in this matter.




--
